Case 1:20-cv-00363-LMB-MSN Document 51 Filed 01/04/21 Page 1 of 1 PagelD# 469

-IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
JAMES TOLLE,
Plaintiff,
Vv. 1:20-cv-363 (LMB/MSN)

GOVERNOR RALPH NORTHAM, et al.,

Defendants.

a

ORDER

Before the Court is defendants’ Motion to Dismiss [Dkt. No. 46]. Plaintiff has responded,
but defendants have not yet filed a reply. On December 31, 2020, plaintiff filed an untimely
notice of hearing for Tuesday, January 5, 2021. Finding that oral argument will not aid in the
decisional process, the Motion to Dismiss will be resolved on the papers submitted, and it is
hereby

ORDERED that the hearing noticed for Tuesday, January 5, 2021 be and is
CANCELLED.

The Clerk is directed to forward copies of this Order to counsel of record and to plaintiff,
pro se.

.

Entered this AL day of January, 2021.

Alexandria, Virginia

wD

Leonie M. Brinkema
United States District Judge
